Citation Nr: 0809531	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO. 05-32 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease, 
claimed as due to exposure to asbestos and/or radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from January 1944 to May 1946 and 
from September 1950 to January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at an RO hearing in May 2006. In 
a September 2006 rating decision, the RO granted entitlement 
to service connection for bilateral hearing loss. As this is 
a full grant of the benefits sought, the Board finds this 
issue is no longer in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

On November 8, 2007, the veteran informed the RO that he 
wished to reschedule the Board videoconference hearing that 
had been scheduled for him in December 2007. He requested 
that a hearing be scheduled for him in May 2008. The record 
does not reflect that such hearing has been rescheduled. The 
Board finds a remand is necessary to reschedule the veteran 
for a Board videoconference hearing at the RO.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the veteran 
for a Board videoconference hearing (in 
May 2008, if possible). The veteran 
should be clearly informed of the date, 
time and place of such hearing.
2. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO should review 
the record, to include all evidence 
received since the September 2006 
statement of the case, and readjudicate 
the claim for service connection. If any 
benefit sought remains denied, the 
veteran should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond. The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



